DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 5-11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for all teachings or matter specifically challenged in the argument.  In the remarks, the Applicant stated that the references applied do not perform the features of “a control unit configured to, upon reception of one touch operation on the second input region while the first input region is focused, (a) in a case where the software keyboard is used for input to the first input region, switch focus from the first input region to the second input region and shift the screen to the screen including the software keyboard, and enable input to the second input region by the software keyboard, and (b) in a case where the numeric keys are used for input to the first input region, switch focus from the first input region to the second input region and not shift the screen to the screen including the software keyboard, and enable input to the second input region by the numeric keys, and wherein, upon reception of a further touch operation on the second input region to which input by the numeric keys is enabled in the case (b) where the numeric keys are used for input to the first input region, the control unit shifts the screen to the screen including the software keyboard, and enables input to the second input region by the software keyboard ”.  Despite this assertion, the references of Ichiyama is still applied to the claims, but the additional references of Honma and Fukumoto are applied to cure the deficiencies of the previously applied references.  The Examiner would like to explain the rejection with the additional references below.

In regards to the Ichiyama reference, this reference discloses touching regions on a screen that receive a character input via a hardware or software keyboard in figures 12A and 12B.  In the example of figure 12A, a user can enter in software keyboard information into input box area 201e and 201f, which is disclosed in ¶ [123].  Next, the user can switch to the hardware keyboard for inputting data into box 201g.  At this point, if the user desires to use the software keyboard instead of the hardware keyboard, the user can press the screen area of 201g to enable the software keyboard entry, which is disclosed in ¶ [125]-[127].   This sequence of events performs the feature of “a control unit configured to, upon reception of one touch operation on the second input region while the first input region is focused,
(a) in a case where the software keyboard is used for input to the first input region, switch focus from the first input region to the second input region and shift the screen to the screen including the software keyboard, and enable input to the second input region by the software keyboard”. Although the above is taught by the Ichiyama reference, the following feature is not taught by the combination of references: (b) in a case where the numeric keys are used for input to the first input region, switch focus from the first input region to the second input region and not shift the screen to the screen including the software keyboard, and enable input to the second input region by the numeric keys”.  This deficiency is cured by the Honma reference.

In regards to the Honma reference, this reference discloses the feature of having a hardware mouse click on an un-activated text input box and having it appear activated by the appearance of a cursor, which is disclosed in ¶ [36] and [37].  In this same reference, the hardware mouse function can be replaced with a software mouse function that tracts the movement of a finger on a screen to act as a mouse on the display, which is similar to a touch screen tracking of a finger.  With this additional feature, a user can use their finger to press on an input box similar to the hardware mouse and activate a text input box, which discloses the software mouse feature in ¶ [43] and [44].  The Sensu reference in ¶ [165]-[170] discloses using a hardware keyboard to input information within a text box input area and ¶ [167] discloses pressing Enter to move the cursor to the password input box area.  Ichiyama discloses activating an area for input of information in a text box in ¶ [123]-[125].  The Honma reference allows for the simple finger press of an area to activate a text box by displaying an active cursor within the input box.  Afterward, the Sensu reference could allow for entry in the tapped area with the hardware keyboard.  The combination of the above references would perform the feature of “a control unit configured to, upon reception of one touch operation on the second input region while the first input region is focused, 
(b) in a case where the numeric keys are used for input to the first input region, switch focus from the first input region to the second input region and not shift the screen to the screen including the software keyboard, and enable input to the second input region by the numeric keys”.  Although the above feature is taught, the combination of references is deficient in teaching the feature of “wherein, upon reception of a further touch operation on the second input region to which input by the numeric keys is enabled in the case (b) where the numeric keys are used for input to the first input region, the control unit shifts the screen to the screen including the software keyboard, and enables input to the second input region by the software keyboard”.  This deficiency is cured by the Fukumoto reference.
In regards to the Fukumoto reference, this reference discloses a MFP that allows for the double tapping of a character input area in order to display a text input screen, which is disclosed in ¶ [187].  With the use of the previous reference of Honma that allows for selection of a text input area with a single press on a screen combined with the features of the Fukumoto reference, this combination yields selection of a text input area and performing a certain action to display a text input box.  This ensures an appropriate screen or information is shown to a user.  This feature combined with the previously applied references of Sensu and Ichiyama that perform the hardware entry of information with the Honma reference of activating a text input with a touch operation performs the claim limitation of “wherein, upon reception of a further touch operation on the second input region to which input by the numeric keys is enabled in the case (b) where the numeric keys are used for input to the first input region, the control unit shifts the screen to the screen including the software keyboard, and enables input to the second input region by the software keyboard”.  Based on the combination of the references above, the features of the independent claims are performed with the only difference between the claims and the prior art is that the prior art is more than one 
 
 Thus, based on the above, the features of the claims below are disclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the second input region re displayed” is considered as indefinite in claim 26.  Does the Applicant mean “re-displayed” or is this phrase meant to claim, “are displayed”?  The Examiner will interpret this as “are displayed”.    

Regarding claims 1 and 9, the claims contain a controlling aspect and lists cases (a) and (b).  Does the controlling claim limitation regarding the one touch operation apply to both cases (a) and (b) or simply to case (a) with case (b) being considered as its own limitation?  Clarity is needed regarding these limitations.  The Examiner will broadly interpret these aspects of the independent claims are having the controlling aspect 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 9, 13, 15 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensu (US Pub 2011/0128247) in view of Ichiyama (US Pub 2014/0118784), Honma (JP Pub 2015-219680 Pub Date: 12/7/2015)) and Fukumoto (US Pub 2011/0242024).

Re claim 1: Sensu discloses an information processing apparatus, comprising:

[0094] Image forming apparatus 150 further includes a bus 310 and CPU 300. Document reading unit 152, image forming unit 154, FAX communication unit 155, operation unit 166, ROM 306, HDD 302, RAM 308, and a CPU 300 are connected to bus 310. CPU 300 realizes general functions as the image forming apparatus. 
[0095] ROM 306 stores programs and data necessary for controlling operations of image forming apparatus 150. CPU 300 controls image forming apparatus 150 in accordance with the programs and data stored in ROM 306, and executes control related to various functions of image forming apparatus 150. In order to manage operation devices for the users using image forming apparatus 150, a user management table is stored in HDD 302. Details of the user management table will be described later. 
[0096] As shown in FIG. 3, a public line is connected for transmitting/receiving image data, to FAX communication unit 155 of image forming apparatus 150. To network interface 304, a network line is connected. To the network line, a computer or the like using image forming apparatus 150 as a network-supported printer may be connected. To the network line, a computer or the like identified by a URL (Uniform Resource Locator) designated through the Internet may be connected. When connected to the Internet, image forming apparatus 150 can obtain necessary information through the Internet. 
[0097] RAM 308 provides a function of a working memory for temporarily storing results of operations and processes by CPU 300, and a function of a frame memory for storing image data. 
[0098] CPU 300 controls document reading unit 152, image forming unit 154, ROM 306, HDD 302, RAM 308 and operation panel 170, display panel 172 and keyboard 174 forming operation unit 166, by executing a prescribed program or programs. Operation unit 166 communicates with CPU 300 through an input/output interface. 


a display unit configured to display a plurality of an input regions for input of a character string, the plurality of input regions including at least a first input region and a second input region (e.g. the CPU controls a display that shows a preview of a keyboard on the display if the CPU detects a screen being activated by a user interaction.  The display shows the input regions of the user name and password areas in figure 7; see ¶ [155]-[162]) 
which are to receive an input by numeric keys or a software keyboard wherein a larger number of types of characters are inputtable by the software keyboard than by the numeric keys and a screen is shifted to a screen including the software keyboard in a case where input is performed on an input region using the software keyboard (e.g. as seen in figure 9, there are more software keys in the area (172A) than numeric keys on the hardware keyboard area (174B) including the numeric keys in the area (174A). See ¶ [157]-[162] and [169] for examples of using a software or hardware keyboards for input.);


[0154] Log-In Operation Using Software Buttons 
[0155] Login by the user using software buttons when the log-in image shown in FIG. 7 is displayed on display panel 172 (S1000) will be described. 

[0157] When the user inputs the log-in name using software keyboard 172A (YES at S1010, NO at S1020), the text input by using software keyboard 172A is displayed in the first text field 172B (S1040). 
[0158] When the input of log-in name to the first text field 172B ends, the user presses ENTER key or the like, and moves the input cursor to the second text field 172C (YES at S1050). At this time, the image on display panel 172 is as shown in FIG. 8. 
[0159] As the input to the first text field 172B ends (YES at S1050), it is determined that the operation device is not the hardware buttons (NO at S1060). At this time, if the hardware button lamp is on, it is turned off (S1080). 
[0160] Further, when the user inputs a password using software keyboard 172A (YES at S1090), the text input by using software keyboard 172A is displayed in the second text field 172C (S1100). 
[0161] When the input of password to the second text field 172C ends, the user presses OK button 172E, and completes the input to the second text field (YES at S1110). 
[0162] In this manner, at the time when input to the first text field 172B is completed, the software buttons are set as the operation device to be used by the user to input the password to the second text field 172C. Therefore, at the time when the password is input to the second text field 172C, software keyboard 172A is kept displayed on display panel 172. Since software keyboard 172A is displayed on display panel 172, the user can easily understand that software keyboard 172A is the operation device. In an image forming process of image forming apparatus 150, the user also uses display panel 172 having software keyboard 172A and the like displayed to allow operation, to input requests to image forming apparatus 150. 
	

(b) in a case where the numeric keys are used for input to the first input region, switch focus from the first input region to the second input region, and enable input to the second input region by the numeric keys (e.g. the invention discloses not showing a software keyboard when the hardware keyboard is used to enter information for the username area and pressing enter to move the cursor, which is disclosed in ¶ [165]-[170].  Next, the user can select the hardware priority, which is disclosed in ¶ [172]-[175].  After the cursor is moved, the user can utilize the hardware keys to enter information in the password area, which is disclosed in ¶ [168]-[170].  In this scenario, the cursor is moved to the password area without showing a software keyboard.  This 

[0163] Log-In Operation Using Hardware Buttons 

[0164] Log-in by the user using external keyboard 174 (hardware buttons) when the log-in image shown in FIG. 9 is displayed on display panel 172 (S1000) will be described. 

[0165] As shown in FIG. 9, here, software keyboard 172A, the first text field 172B for inputting the log-in name, the second text field 172C for inputting a password, a user authentication image display area 172D and an OK button 172E are displayed on display panel 172. Further, here, external keyboard 174 is drawn out and usable, as shown in FIG. 9. Keyboard 174 includes key buttons 174A, ten keys 174B and a hardware button lamp ( keyboard lamp) 174C. Key buttons 174A include approximately 40 keys, including at least 26 alphabets. Ten keys 174B include at least keys from 0 to 9. In FIG. 9, hardware button lamp 174C is off. It is noted that input through keyboard 174 is possible even when hardware button lamp 174C is off. The input cursor is in the first text field 172B. 

[0166] When the user inputs the log-in name using keyboard 174 (YES at S1010, YES at S1020), hardware button lamp 174C is turned on (S1030). The text input by using keyboard 174 is displayed in the first text field 172B (S1040). 
[0167] When the input of log-in name to the first text field 172B ends, the user presses ENTER key or the like, and moves the input cursor to the second text field 172C (YES at S1050). At this time, the image on display panel 172 is as shown in FIG. 10. 
[0168] As the input to the first text field 172B ends (YES at S1050), it is determined that the operation device is the hardware buttons (YES at S1060). At this time, software keyboard 172A that has been displayed on display panel 172 is erased as shown in FIG. 10 (S1070). Since the log-in name has been input to the first text field 172B using keyboard 174 (YES at S1020, S1030), hardware button lamp 174C is lit as shown in FIG. 10. 

[0170] When the input of password to the second text field 172C ends, the user presses ENTER key or the like among key buttons 174A, and completes the input to the second text field (YES at S1110). 
[0171] In this manner, at the time when input to the first text field 172B is completed, the hardware buttons are set as the operation device to be used by the user to input the password to the second text field 172C. Therefore, at the time when the password is input to the second text field 172C, display of software keyboard 172A is erased from display panel 172. Meanwhile, hardware button lamp 174C indicating that the hardware buttons are the operation device is turned on. Since software keyboard 172A is not displayed on display panel 172 and the hardware lamp is on, the user can easily understand that keyboard 174 and operation panel 170 are the operation devices. In an image forming process of image forming apparatus 150, the user also uses keyboard 174 and operation panel 170, to input requests to image forming apparatus 150. 

[0172] As shown in FIG. 10, on the area from which software keyboard 172A has been erased, a button 172F of "RE-CUSTOMIZE OPERATION IMAGE" is displayed. When the user presses the "RE-CUSTOMIZE OPERATION IMAGE" button, the display is switched to the image shown in FIG. 11. On display panel 172, "TOUCH PANEL DISPLAY GIVEN PRIORITY" button 172G and " HARDWARE BUTTONS GIVEN PRIORITY" button 172H are displayed. When the user presses either of the buttons (when pressed, the button is highlighted) and then presses OK button 172I, the operation device to be used by the user is re-customized. 

[0173] When "TOUCH PANEL DISPLAY GIVEN PRIORITY" is selected, hardware button lamp 174C is turned off and software keyboard 172A is displayed on display panel 172. When " HARDWARE BUTTONS GIVEN PRIORITY" is selected, hardware button lamp 174C is turned on, and software keyboard 172A is not displayed on display panel 172. 
[0174] Further, in place of pressing "RE-CUSTOMIZE OPERATION IMAGE" button 172F of FIG. 10, key buttons 174A of keyboard 174 may be used. By way of example, when two or three key buttons 

[0175] Further, in place of pressing "TOUCH PANEL DISPLAY GIVEN PRIORITY" button 172G or " HARDWARE BUTTONS GIVEN PRIORITY" button 172H, key buttons 174A of keyboard 174 may be used. Specifically, re-customization may be done by pressing a specific key button 174A of keyboard 174. For example, when the key "T" (touch-panel display) or "S" (software) is pressed, the same process as when "TOUCH PANEL DISPLAY GIVEN PRIORITY" button 172G is pressed may be executed. When the key "H" ( hardware) is pressed, the same process as when " HARDWARE BUTTONS GIVEN PRIORITY" button 172H is pressed may be executed. By such an approach, the operation device can easily be re-customized even by a user who uses hardware buttons only. 

However, reference of Sensu fails to specifically teach the feature of a control unit configured to, upon reception of one touch operation on the second input region while the first input region is focused,
(a) in a case where the software keyboard is used for input to the first input region, switch focus from the first input region to the second input region and shift the screen to the screen including the software keyboard, and enable input to the second input region by the software keyboard.

However, this is well known in the art as evidenced by Ichiyama.  Similar to the primary reference, Ichiyama discloses displaying a software keyboard or using a hardware keyboard to enter information (same field of endeavor or reasonably pertinent to the problem).    

 (a) in a case where the software keyboard is used for input to the first input region, switch focus from the first input region to the second input region and shift the screen to the screen including the software keyboard, and enable input to the second input region by the software keyboard (e.g. the invention discloses a user pressing an area (201e) on a MFP operation screen, and the area color changes to signal an input can be applied to the area, which is disclosed in ¶ [123].  The screen also shows an unselected, or unfocused, area of the screen, which is disclosed in ¶ [123] 12A (element 201g).  The user can enable the hardware keyboard by sliding the LCD panel portion, which will remove the software keyboard.  If the second input portion, or hardware keyboard is disabled, the user can touch another area on the screen to enter information using a re-popped up software keyboard based on the second touch of the screen on a different input area, which is disclosed in ¶ [125]-[127].  With the primary reference already showing a cursor at the password area of the input section in Sensu, combining the function of pressing the second portion to allow for display of software keyboard to signal an area for the input characters performs the features of the claims.). 

[0122] FIG. 12 shows a still further embodiment of the present invention. In the embodiment, if the second input portion is switched to enabled after inputting is performed on any of the set value input areas with the popup displayed first input portion, any of the set value input areas to which no set value is inputted is made selected. 
[0123] In other words, as shown in FIG. 12(A), after using the first input portion 402 consisting of the software keyboard and the like displayed on the screen and inputting set values in the 
[0124] Such processing enables the user to easily recognize that he/she can input a set value by using the second input portion as it is. 
[0125] FIG. 13 is a flow chart showing an operation of the MFP1 when the processing described in FIG. 12 is performed. 
[0126] In step S31, the set value input screen 201 having one or more set value input area 201e to 201g is displayed on the LCD panel portion 106. Then, if the second input portion 300 is disabled, the user touches any set value input area and the first input portion 402 is displayed on the screen. In step S32, a set value is inputted on the set value input area with the first input portion 402. 
[0127] After the input, if the hardware 10-keys 107a are switched to enabled by, for example, the user sliding the LCD panel portion 106 as shown in FIG. 2 and opening the hardware 10-keys 107a, it is detected in step S33 that the hardware 10-keys are switched to enabled. In addition, in response to the detection, the first input portion is disabled. 

Therefore, in view of Ichiyama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a control unit configured to, upon reception of one touch operation on the second input region while the first input region is focused,(a) in a case where the software keyboard is used for input to the first input region, switch focus from the first input region to the second input region and shift the screen to the screen including the software keyboard, incorporated in the device of Sensu, in order to designate when a set value input area is selected using either the 

However, the combination above fails to specifically teach the feature of a control unit configured to, upon reception of one touch operation on the second input region while the first input region is focused, 
(b) in a case where the numeric keys are used for input to the first input region, switch focus from the first input region to the second input region and not shift the screen to the screen including the software keyboard.

However, this is well known in the art as evidenced by Honma.  Similar to the primary reference, Honma discloses utilizing a touch screen for entry of characters on a screen or an external keyboard (same field of endeavor or reasonably pertinent to the problem).    
Honma discloses a control unit configured to, upon reception of one touch operation on the second input region while the first input region is focused, 
(b) in a case where the numeric keys are used for input to the first input region, switch focus from the first input region to the second input region and not shift the screen to the screen including the software keyboard (e.g. this reference discloses using an external hardware mouse to click on a figure in 3a that is deactivated to become activated for input, which is illustrated in figure 3b and discussed in ¶ [36] and [37].  The hardware external mouse can be replaced by a software mouse tracing a 

[0036]FIG. 3 a shows an example of a text box in an input-disabled state, which is a display object corresponding to an input screen in which the type of a default input screen is a text box in an input reception state (I. e., a text box in which a vertical bar-shaped cursor as shown in FIG. 3 b is displayed). In this example, no cursor is included in the text box in the non-input state, and no character is yet input.[0037]When the text box in the input disabled state as the display object of FIG. 3 a is selected by the hardware keyboard or the hardware mouse, the text box in the input disabled state changes into the text box in the input reception state as shown in FIG. 3 b. Here, "selection" refers to pressing of a text box in an input disabled state by a hardware mouse. In addition to moving the focus of the text box into the text box, the text box in the non-input state may be moved to the text box, and, depending on the setting, a cursor of the computer mouse may be moved to the text box in the non-input state. In this example, the text box in the input accept state contains a cursor, but still has no character entered. Following this display, the user can enter text into the text box in the input accept state by means of a hardware keyboard. Note that character input in the text box in the input reception state can be performed through the software keyboard. Here, a software keyboard is a keyboard that is displayed on a display unit of a display input integrated device and can input characters or the like by touching itself on the display unit.

[0043]In addition, when the software mouse selects a display object for displaying an input screen, for example, a corresponding input screen may be displayed so as to be adapted to input using a software keyboard. However, in this case, a corresponding input screen may be displayed so as to be adapted to input via a touch panel by a stylus, or a corresponding input screen may be displayed so as to be adapted to input via a touch panel with a finger. Here, a software mouse is a mouse that is displayed on a display unit of a display input integrated device and can be moved by tracing a display unit with a finger or the like.[0044]Further, although not described above, an input device used for selecting a display object for displaying an input screen (a hardware keyboard or a keyboard) is used. Corresponding to the hardware mouse, the display input integrated device (such as a touch panel), and the input device (a software keyboard, a software mouse, a stylus, and a finger associated with the display input integrated device). Instead of switching the input screen, the input screen may be switched according to the attribute of the display input integrated apparatus and the attribute of the display input integrated apparatus (e.g., the size of the display unit and the resolution of the display unit) (for example, the size of the input screen may be changed).


However, the combination above fails to specifically teach the feature of wherein, upon reception of a further touch operation on the second input region to which input by the numeric keys is enabled in the case (b) where the numeric keys are used for input to the first input region, the controlling shifts the screen to the screen including the software keyboard, and enables input to the second input region by the software keyboard.
However, this is well known in the art as evidenced by Fukumoto.  Similar to the primary reference, Fukumoto discloses selecting input box options on a screen by using certain finger interactions with a screen (same field of endeavor or reasonably pertinent to the problem).    
Fukumoto discloses wherein, upon reception of a further touch operation on the second input region to which input by the numeric keys is enabled in the case (b) where the numeric keys are used for input to the first input region, the controlling shifts the screen to the screen including the software keyboard, and enables input to the second 

[0186] When button 2240 is touched, tapped or double-tapped, from address books stored in image forming apparatus 100, only the destinations having mail addresses stored are extracted and a resulting address book is displayed. 

[0187] When button 2242 is touched, tapped or double-tapped, a text input screen image is displayed, allowing input of a subject of the mail. When button 2244 is touched, tapped or double-tapped, a file name designating screen image is displayed, allowing designation of a file name. When button 2246 is touched, tapped or double-tapped, a text input screen image is displayed, allowing input of a main body of the mail. 

[0188] In preview area 3000 of mail mode initial screen image 7200, an image of expected document output (finished form) 3200 is arranged. Here, image 3200 is displayed using dummy data or scanned data. Every time the user changes the function setting menu of function selecting area 2000, image 3200 is changed and displayed on preview area 3000 (preview display is changed). 

[0189] In addition to image 3200, in preview area 3000 of mail mode initial screen image 7200, a button 3202 for inputting a mail destination is displayed. When button 3202 is touched, 


Therefore, in view of Common Knowledge, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of not display the software keyboard in a case where the touch operation is received once on the second input region that is not in the focused state, incorporated in the device of Sensu, as modified by Ichiyama, in order to move a cursor to another location via touch screen finger placement, which provides a convenient manner to move inputs on an input screen.  

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 

In combination, Sensu performs the same function as it does separately of an information processing apparatus, comprising:
one or more memories storing instructions; and 
one or more processors executing the instructions to cause the information processing apparatus to function as:

which are to receive an input by numeric keys or a software keyboard wherein a larger number of types of characters are inputtable by the software keyboard than by the numeric keys and a screen is shifted to a screen including the software keyboard in a case where input is performed on an input region using the software keyboard;
 (a) in a case where the software keyboard is used for input to the first input region, switch focus from the first input region to the second input region, and enable input to the second input region by the software keyboard, and
(b) in a case where the numeric keys are used for input to the first input region, switch focus from the first input region to the second input region, and enable input to the second input region by the numeric keys. 

In combination, Ichiyama performs the same function as it does separately of a control unit configured to, upon reception of one touch operation on the second input region while the first input region is focused,
(a) in a case where the software keyboard is used for input to the first input region, switch focus from the first input region to the second input region and shift the screen to the screen including the software keyboard. 


(b) in a case where the numeric keys are used for input to the first input region, switch focus from the first input region to the second input region and not shift the screen to the screen including the software keyboard. 

In combination, Fukumoto performs the same function as it does separately of wherein, upon reception of a further touch operation on the second input region to which input by the numeric keys is enabled in the case (b) where the numeric keys are used for input to the first input region, the controlling shifts the screen to the screen including the software keyboard, and enables input to the second input region by the software keyboard. 

Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 

The results of the combination would have been predictable and resulted in modifying the invention of Sensu to include the feature of a control unit configured to, upon reception of one touch operation on the second input region while the first input region is focused,

The results of the combination would have been predictable and resulted in modifying the invention of Sensu to include the feature of a control unit configured to, upon reception of one touch operation on the second input region while the first input region is focused, 
(b) in a case where the numeric keys are used for input to the first input region, switch focus from the first input region to the second input region and not shift the screen to the screen including the software keyboard, as discussed by Honma, thereby using a simple operation to move a cursor location to allow for easier text input, as Honma discloses in ¶ [11]. 
The results of the combination would have been predictable and resulted in modifying the invention of Sensu to include the feature of wherein, upon reception of a further touch operation on the second input region to which input by the numeric keys is enabled in the case (b) where the numeric keys are used for input to the first input region, the controlling shifts the screen to the screen including the software keyboard, and enables input to the second input region by the software keyboard, as discussed by Fukumoto, thereby providing inputs to present an input method that provides an easier way to select an operational mode, as Fukumoto discloses in ¶ [21] and [22]. 



Re claim 5: The teachings of Sensu in view of Ichiyama, Honma and Fukumoto are disclosed above.  
Sensu discloses the information processing apparatus according to claim 1, wherein the input region is a region for input of a username or a password used by the user to log in to the information processing apparatus (e.g. when the user interacts with the screen on the display and the input area of the user login, the software keyboard is visible for use; see ¶ [155]-[162] above).

Re claim 8: The teachings of Sensu in view of Ichiyama, Honma and Fukumoto are disclosed above.    
Sensu discloses the information processing apparatus according to claim 1, wherein the information processing apparatus is an image forming apparatus configured to perform print processing (e.g. the invention comprises a MFP; see ¶ [147]).

[0147] The operation of image forming apparatus 150 in accordance with the present embodiment based on the configuration and flowchart as above will be described with reference to FIGS. 7 to 13. Prior to the description using these figures, the operation of analyzing the user management table will be described. 


Re claim 9: The teachings of Sensu in view of Ichiyama and Common Knowledge are disclosed above.
Claim 1 is similar to claim 9.  Please refer to the rationale of claim 1 for the rejection of claim 9.  


 Re claim 13: The teachings of Sensu in view of Ichiyama, Honma and Fukumoto are disclosed above.  
However, Sensu fails to specifically teach the features of the information processing apparatus according to claim 1, wherein in a case where the touch operation is received once on the second input region that is not in the focused state, the second input region cones into the focused state.  

However, this is well known in the art as evidenced by Ichiyama.  Similar to the primary reference, Ichiyama discloses displaying a software keyboard or using a hardware keyboard to enter information (same field of endeavor or reasonably pertinent to the problem).    
Ichiyama discloses wherein in a case where the touch operation is received once on the second input region that is not in the focused state, the second input region cones into the focused state (e.g. the invention discloses a user pressing an area on a MFP operation screen, and the area color changes to signal an input can be applied to the area, which is disclosed in ¶ [88].  The screen also shows an unselected, or 

Therefore, in view of Ichiyama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein in a case where the touch operation is received once on the second input region that is not in the focused state, the second input region cones into the focused state, incorporated in the device of Sensu, in order to designate when a set value input area is selected using either the hardware or software inputs, which improves operability of the MFP device (as stated in Ichiyama ¶ [20]-[23]).  

Re claim 15: The teachings of Sensu in view of Ichiyama, Honma and Fukumoto are disclosed above.  
Sensu discloses the information processing apparatus according to claim 1, wherein the display control unit does not display the screen including the software keyboard in a case where the operation is received once on the second input region that is not in the focused state after a character string is input to the first input region using the numeric keys (e.g. after a user enters in username information using the hardware keypad on the MFP, the user presses the enter button.  The enter button acts as a touch operation that makes the cursor move to the password box, which is disclosed in ¶ [167]-[169] 

However, Sensu fails to specifically teach the feature of in a case where the touch operation is received once on the second input region after a character string is input to the first input region using the numeric keys.
However, this is well known in the art as evidenced by Ichiyama.  Similar to the primary reference, Ichiyama discloses displaying a software keyboard or using a hardware keyboard to enter information (same field of endeavor or reasonably pertinent to the problem).    
Ichiyama discloses in a case where the touch operation is received once on the second input region that is not in the focused state after a character string is input to the first input region using the numeric keys (e.g. the invention discloses moving the target area for input based on the touching of an area that may not have been selected before input of data using the hardware keyboards.  The user can select or touch an area after entering in information using an external input, which is disclosed in ¶ [120]-[123].  In addition, the entering of information from the hardware keyboard causes the software keyboard to not be shown, which can then allow selecting an area using the touching operation for software keyboard input that is disclosed in ¶ [130]-[133].).

[0120] According to the embodiment, if the external input portion 307 is enabled for the external terminal 210 even if the second input portion is disabled for the MFP 1, any one of the set value input area, 211a, becomes selected and the display style is changed. Thus, the user can recognize that he/she can input a set value by using the external terminal 210 as it is. 
[0121] In addition, if in the embodiment of FIG. 10, the external input device 307 for the external terminal 211 does not exist, a configuration may be such that the set value input areas 211a, 211b displayed on the external terminal 211 are made non-selected, irrespective of whether or not there is the second input portion 300 for the MFP 1, thus encouraging the user who tries to input a set value from the external terminal 210 to perform the operation to touch the set value input area 211a, 211b. 
[0122] FIG. 12 shows a still further embodiment of the present invention. In the embodiment, if the second input portion is switched to enabled after inputting is performed on any of the set value input areas with the popup displayed first input portion, any of the set value input areas to which no set value is inputted is made selected. 
[0123] In other words, as shown in FIG. 12(A), after using the first input portion 402 consisting of the software keyboard and the like displayed on the screen and inputting set values in the set value input areas 201e, 201f surrounded by thick frames on the set value input screen 201, for example, the user switches the second input portion 300 to an operable state by sliding the LCD panel portion 106 as shown in FIG. 2 to open the hardware 10-keys. Then, as shown in FIG. 12(B), based on preset order of precedence (as illustrated in FIG. 15 below), any of the set value input areas (set value input area 201g in this example) to which no set value is inputted is made selected, and the display style is changed. 


[0130] FIG. 14 is a flow chart showing an operation of a still other embodiment of the present invention. In the embodiment, if the second input portion 300 is switched to disabled after inputting is performed on any of the set value input areas with the second input portion 300, all set value input areas are made non-selected. 

[0132] After the inputting, if the hardware 10-keys 107a are switched to disabled by, for example, the user sliding the LCD panel portion 106 and hiding the hardware 10-keys 107a, it is detected in step S43 that they are switched to disabled. 
[0133] Then, in step S44, all the set value input areas are made non-selected. This can encourage the user to perform the operation to touch the set value input area. 

Therefore, in view of Ichiyama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of in a case where the touch operation is received once on the second input region that is not in the focused state after a character string is input to the first input region using the numeric keys, incorporated in the device of Sensu, in order to designate when a set value input area is selected using either the hardware or software inputs, which improves operability of the MFP device (as stated in Ichiyama ¶ [20]-[23]).  


Re claim 25: The teachings of Sensu in view of Ichiyama, Honma and Fukumoto are disclosed above.  
Sensu discloses the information processing apparatus according to claim 1, wherein the numeric keys are hardware keys (e.g. the hardware keyboard or the numeric keypad are considered as the numeric keys, which is disclosed in [165] above.). 
 

Sensu discloses the information processing apparatus according to claim 1, wherein the numeric keys are software keys displayed on a same screen as a screen on which the first input region and the second input region re displayed (e.g. figure 9 shows numeric keys on the software keyboard, which is described in ¶ [165] above.).  

Re claim 27: The teachings of Sensu in view of Ichiyama, Honma and Fukumoto are disclosed above.  
Sensu discloses the information processing apparatus according to claim 1, wherein the control unit switches a mode between a software keyboard input mode and a numeric key input mode based on whether software keyboard is used for input to the input region or the numeric keys are used for input to the input region (e.g. the invention selects a hardware keyboard mode or a software keyboard mode based on the previous input of either means being used for input into the log-in name portion, which is disclosed in ¶ [155]-[162] above for software keyboard mode and [164]-[171] above for the hardware keyboard mode.).  

Re claim 28: The teachings of Sensu in view of Ichiyama, Honma and Fukumoto are disclosed above.  
Sensu discloses the information processing apparatus according to claim 1, wherein a state that the first input region is focused is a state that input by the numeric keys is enabled (e.g. as seen in figure 11, the log-in name area is focused and has a cursor 

[0183] As shown in FIG. 13, software buttons 172K are not displayed on display panel 172. On the other hand, hardware button lamp ( key lamp) embedded in each button on operation panel 170 is lit, and hardware button lamp 174C of external keyboard 174 is lit. Therefore, a user who prefers hardware buttons as the operation device notes the hardware buttons that are lit (buttons on operation panel 170, and key buttons 174A and ten keys 174B of external keyboard 174) rather than the software buttons (buttons on display panel 172) that are not displayed, and operates the hardware buttons.

Re claim 29: The teachings of Sensu in view of Ichiyama, Honma and Fukumoto are disclosed above.  
Sensu discloses the information processing apparatus according to claim 1, wherein a state that the first input region is focused is a state that the software keyboard is not displayed (e.g. as seen in figure 11, the log-in name area is focused and has a cursor while the software keyboard is not displayed, which is disclosed on ¶ [172], [173] and [183] above.  In this state, the hardware keyboard or numeric keypad is used for input.).  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensu, as modified by Ichiyama, Honma and Fukumoto, as applied to claim 1 above, and further in view of De Munck (US Pub 2011/0255100).


However, Sensu fails to specifically teach the feature of the information processing apparatus according to claim 1, wherein in a case where the first input region is selected again after a character string is input to the first input region, the display control unit displays the software keyboard regardless of how the character string was input to the first input region.

	However, this is well known in the art as evidenced by De Munck.  Similar to the primary reference, De Munck discloses using a graphical keyboard and a physical keyboard on a printing device (same field of endeavor or reasonably pertinent to the problem).    
	De Munck discloses wherein in a case where the first input region is selected again after a character string is input to the first input region, the display control unit displays the software keyboard regardless of how the character string was input to the first input region (e.g. the invention discloses that the user can highlight a label that is within a first area and edit the Text that was highlighted, which is disclosed in ¶ [145] and [146].  As stated in ¶ [183] and [185], a user can utilize both a hardware keyboard and software keyboard for typing information into a display label area.  If the user types in information into a label and either highlights the area via selection and dragging to an end point, the user can be shown the software keyboard to enter information regardless of what was used before.  In addition, if the user presses a cancel button after entering in previous information, the user can be taken back to a software keyboard display that 

[0145] With reference to FIG. 6c, the home screen is shown with the selected label file open and the associated label data available for editing. A representation 201 of the label data is again given in Section B. Section A again includes an indication 101 of the file name of the file which is now open. The user can edit the label data by touching the area 401 which is associated with the tab labelled "Text". This presents the keyboard to the user again, as shown in FIG. 6d. 
[0146] The user can overwrite the label data by dragging on the screen over the representation 201 of the label data shown in Section B. The process of dragging was described above and will not be described again in the interest of keeping the description brief. The label data is then highlighted, as shown in FIG. 6d. Instead of selecting all of the representation, the user could have instead only selected a portion of the representation for overwriting. The extent of selection is dependent on the start point, extent and end point of the dragging motion. With the representation 201 of the label data thus selected, the user can overwrite the label data for printing by touching the keys 311 on the graphic keyboard. The dollar sign "$", numerals and punctuation mark "." are added by touching the currency data input area 318, numeric data input area 317, and punctuation data input areas 316, respectively, and selecting the desired characters as described above. 

Therefore, in view of De Munck, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein in a case where the first input region is selected again after a character string is input to the first input region, the display control unit displays the software keyboard regardless of how the character string was input to the first input region, incorporated in the device of Sensu, as modified by Ichiyama, Honma and Fukumoto, in order to edit a portion of data that is .  


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensu, as modified by Ichiyama, Honma and Fukumoto, as applied to claim 1 above, and further in view of Lapiz (US Pub 2018/0046849).

Re claim 14: The teachings of Sensu in view of Ichiyama, Honma and Fukumoto are disclosed above.
However, Sensu fails to specifically teach the features of the information processing apparatus according to claim 1, wherein the display control unit displays the screen including the software keyboard on the first input region and the second input region.  
However, this is well known in the art as evidenced by Lapiz.  Similar to the primary reference, Lapiz discloses entering authentication information in order to use a device (same field of endeavor or reasonably pertinent to the problem).    
Lapiz discloses wherein the display control unit displays the screen including the software keyboard on the first input region and the second input region (e.g. the invention discloses displaying a software keyboard on the top of the username and password regions, which is disclosed in ¶ [59] and figure 5.). 

[0051] As shown in FIG. 4, the authentication information registration screen g0 includes a user ID input frame g01, a password input frame g02, a "handwriting" icon g03, a "register" icon g04, a "cancel" icon g05, and the like. 
[0052] The user ID input frame g01 represents an area that accepts an operation of inputting a user ID such as a user name. The password input frame g02 represents an area that accepts an operation of inputting a password corresponding to the user ID. The "handwriting" icon g03 is an icon to be operated when an operation of inputting a handwritten drawing g100 described later is performed (refer to FIG. 6). 

[0059] <Step S102> 
[0060] In step S102, the character string input control portion 51c causes the display portion 1b to display a virtual keyboard g00 for inputting a character string (refer to FIG. 5). 


    PNG
    media_image1.png
    218
    341
    media_image1.png
    Greyscale



.  

Claims 16-18, 24, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensu (US Pub 2011/0128247) in view of Ichiyama (US Pub 2014/0118784).

Re claim 16: Sensu discloses an information processing apparatus, comprising:
one or more memories storing instructions (e.g. the MFP contains a ROM that stores programs necessary to control the MFP; see ¶ [94]-[98] above); and 
one or more processors executing the instructions to cause the information processing apparatus (e.g. the CPU (300) performs the instructions of the programs to control the MFP; see ¶ [94] and [95] above) to function as:
a display unit configured to display a plurality of an input regions for input of a character string, the plurality of input regions including at least a first input region and a second input region wherein a character string is input to the first input region using numeric keys (e.g. the CPU controls a display that shows a preview of a keyboard on the display if the CPU detects a screen being activated by a user interaction.  The display shows the input regions of the user name and password areas in figure 7.  The 


    PNG
    media_image2.png
    397
    359
    media_image2.png
    Greyscale

[0154] Log-In Operation Using Software Buttons 
[0155] Login by the user using software buttons when the log-in image shown in FIG. 7 is displayed on display panel 172 (S1000) will be described. 
[0156] As shown in FIG. 7, here, software keyboard 172A, the first text field 172B for inputting the log-in name, the second text field 172C for inputting a password, a user authentication image display area 172D and an OK button 172E are displayed on display panel 172. The input cursor is in the first text field 172B. 
[0157] When the user inputs the log-in name using software keyboard 172A (YES at S1010, NO at S1020), the text input by 
[0158] When the input of log-in name to the first text field 172B ends, the user presses ENTER key or the like, and moves the input cursor to the second text field 172C (YES at S1050). At this time, the image on display panel 172 is as shown in FIG. 8. 
[0159] As the input to the first text field 172B ends (YES at S1050), it is determined that the operation device is not the hardware buttons (NO at S1060). At this time, if the hardware button lamp is on, it is turned off (S1080). 
[0160] Further, when the user inputs a password using software keyboard 172A (YES at S1090), the text input by using software keyboard 172A is displayed in the second text field 172C (S1100). 
[0161] When the input of password to the second text field 172C ends, the user presses OK button 172E, and completes the input to the second text field (YES at S1110). 
[0162] In this manner, at the time when input to the first text field 172B is completed, the software buttons are set as the operation device to be used by the user to input the password to the second text field 172C. Therefore, at the time when the password is input to the second text field 172C, software keyboard 172A is kept displayed on display panel 172. Since software keyboard 172A is displayed on display panel 172, the user can easily understand that software keyboard 172A is the operation device. In an image forming process of image forming apparatus 150, the user also uses display panel 172 having software keyboard 172A and the like displayed to allow operation, to input requests to image forming apparatus 150. 

a control unit configured to receive input to the first input region by the numeric keys when the first input region is focused (e.g. if the user uses the hardware buttons for the username portion and selects the tab on the hardware keyboard, the system determines that the hardware keyboard was used during the username input, which is disclosed in ¶ [112]-[117] above.)  

[0112] Referring to FIG. 5, at step (hereinafter "step" will be denoted as "S") 1000, CPU 300 of image forming apparatus 150 (hereinafter simply referred to as CPU 300) displays a log-in image on display panel 172. Here, CPU 300 displays a first text field, a second text field and a software keyboard on display panel 172. The first text field is to input a log-in name, for user authentication. The second text field is to input a password. At this time, external keyboard 174 may be drawn out and used. 
[0113] At S1010, CPU 300 determines whether or not an input to the first text field by the user is detected. Here, CPU 300 determines whether or not the user input is detected, based on data input through the software keyboard displayed on display panel 172 or data input through external keyboard 174. If it is determined that the input to the first text field by the user is detected (YES at S1010), the process proceeds to S1020. Otherwise (NO at S1010), the process returns to S1000, and the process is repeated until it is determined that the user input to the first text field is detected. 
[0114] At S1020, CPU 300 determines whether or not a hardware button is operated by the user. Here, CPU 300 determines that a hardware button is operated by the user if data input through external keyboard 174 is detected. If it is determined that a hardware button is operated by the user (YES at S1020), the process proceeds to S1030. Otherwise (NO at S1020), the process proceeds to S1040. 

[0115] At S1030, CPU 300 turns on the hardware button lamp. The hardware button lamp includes a keyboard lamp and a key lamp. At this time, CPU 300 turns on at least the keyboard lamp. 
[0116] At S1040, CPU 300 displays the text input by the user, in the first text field of display panel 172. 
[0117] At S1050, CPU 300 determines whether or not the input to the first text field by the user is completed. Here, CPU 300 determines that the input to the first text field by the user is completed, if CPU 300 detects that the user moved an input cursor to the second text field. If it is determined that the input to the first text field by the user is completed (YES at S1050), the process proceeds to S1060. Otherwise (NO at S1050), 
[0118] At S1060, CPU 300 determines whether or not the operation device used for the input to the first text field by the user was the hardware buttons. If it is determined that the operation device was the hardware buttons (YES at S1060), the process proceeds to S1070. Otherwise (NO at S1060), the process proceeds to S1080. 

[0119] Here, at S1060, CPU 300 determines that the operation device used was the hardware buttons, by detecting an input signal from external keyboard 174. CPU 300 determines that the operation device was not the hardware buttons (but software buttons), by detecting an input signal from the software keyboard. That the operation device was the hardware buttons may be determined when an input signal from a key button existing only among the hardware buttons and not the software buttons (for example, "TAB" key) is detected. Alternatively, that the operation device was the software buttons may be determined when an input signal from a key button existing only among the software buttons and not the hardware buttons is detected. 

[0120] At S1070, CPU 300 erases the software keyboard that has been displayed on display panel 172. Thereafter, the process proceeds to S1090. At S1080, CPU 300 turns off the hardware button lamp if the lamp has been lit. The process of S1080 is executed when, for instance, the user once tried to input through external keyboard 174 and the keyboard lamp was once turned on at S1030 and thereafter, the user eventually made inputs to the first text field using the software keyboard. 
[0121] At S1090, CPU 300 determines whether or not an input to the second text field by the user is detected. Here, CPU 300 determines whether or not the user input is detected, based on data input through the software keyboard displayed on display panel 172 (if it is NO at S1060), or data input through external keyboard 174 (if it is YES at S1060). If it is determined that the input to the second text field by the user is detected (YES at S1090), the process proceeds to S1100. Otherwise (NO at S1090), the process returns to S1100, and the process is repeated until it is determined that input to the second field by the user is detected. 

[0123] At S1110, CPU 300 determines whether or not input to the second text field by the user is completed. Here, CPU 300 determines that the input to the second text field by the user is completed, if CPU 300 detects that the user selected an ENTER button or an OK button. If it is determined that the input to the second text field by the user is completed (YES at S1110), the process proceeds to S1120. Otherwise (NO at S1110), the process returns to S1100, and the display of user input in the second text field is executed. 

switch focus from the first input region to the second input region and receive input to the second input region by the numeric keys upon reception of operation while the first input region is focused (e.g. a user can press the enter key in order to select the second input region after entering the input on the username region, which is disclosed in ¶ [166]-[168].  The invention will not display a keyboard after determining the hardware keyboard was used for the first region input and the second region of the password area is now selected for input.  In addition, the user can set a hardware keyboard as the priority, which will ensure that the software keyboard is not displayed, which is disclosed in ¶ [168]-[175].).

[0163] Log-In Operation Using Hardware Buttons 

[0164] Log-in by the user using external keyboard 174 (hardware buttons) when the log-in image shown in FIG. 9 is displayed on display panel 172 (S1000) will be described. 

[0165] As shown in FIG. 9, here, software keyboard 172A, the first text field 172B for inputting the log-in name, the second text field 172C for inputting a password, a user authentication image display area 172D and an OK button 172E are displayed on display panel 172. Further, here, external keyboard 174 is drawn 

[0166] When the user inputs the log-in name using keyboard 174 (YES at S1010, YES at S1020), hardware button lamp 174C is turned on (S1030). The text input by using keyboard 174 is displayed in the first text field 172B (S1040). 
[0167] When the input of log-in name to the first text field 172B ends, the user presses ENTER key or the like, and moves the input cursor to the second text field 172C (YES at S1050). At this time, the image on display panel 172 is as shown in FIG. 10. 
[0168] As the input to the first text field 172B ends (YES at S1050), it is determined that the operation device is the hardware buttons (YES at S1060). At this time, software keyboard 172A that has been displayed on display panel 172 is erased as shown in FIG. 10 (S1070). Since the log-in name has been input to the first text field 172B using keyboard 174 (YES at S1020, S1030), hardware button lamp 174C is lit as shown in FIG. 10. 
[0169] Further, when the user inputs a password using keyboard 174 (YES at S1090), the text input by using keyboard 174 is displayed in the second text field 172C (S1100). 
[0170] When the input of password to the second text field 172C ends, the user presses ENTER key or the like among key buttons 174A, and completes the input to the second text field (YES at S1110). 
[0171] In this manner, at the time when input to the first text field 172B is completed, the hardware buttons are set as the operation device to be used by the user to input the password to the second text field 172C. Therefore, at the time when the password is input to the second text field 172C, display of software keyboard 172A is erased from display panel 172. Meanwhile, hardware button lamp 174C indicating that the hardware buttons are the operation device is turned on. Since 

[0172] As shown in FIG. 10, on the area from which software keyboard 172A has been erased, a button 172F of "RE-CUSTOMIZE OPERATION IMAGE" is displayed. When the user presses the "RE-CUSTOMIZE OPERATION IMAGE" button, the display is switched to the image shown in FIG. 11. On display panel 172, "TOUCH PANEL DISPLAY GIVEN PRIORITY" button 172G and " HARDWARE BUTTONS GIVEN PRIORITY" button 172H are displayed. When the user presses either of the buttons (when pressed, the button is highlighted) and then presses OK button 172I, the operation device to be used by the user is re-customized. 

[0173] When "TOUCH PANEL DISPLAY GIVEN PRIORITY" is selected, hardware button lamp 174C is turned off and software keyboard 172A is displayed on display panel 172. When " HARDWARE BUTTONS GIVEN PRIORITY" is selected, hardware button lamp 174C is turned on, and software keyboard 172A is not displayed on display panel 172. 
[0174] Further, in place of pressing "RE-CUSTOMIZE OPERATION IMAGE" button 172F of FIG. 10, key buttons 174A of keyboard 174 may be used. By way of example, when two or three key buttons 174A of keyboard 174 are pressed simultaneously, the same process as when "RE-CUSTOMIZE OPERATION IMAGE" button 172F is pressed may be executed. By such an approach, the operation device can easily be re-customized even by a user who uses hardware buttons only. 

[0175] Further, in place of pressing "TOUCH PANEL DISPLAY GIVEN PRIORITY" button 172G or " HARDWARE BUTTONS GIVEN PRIORITY" button 172H, key buttons 174A of keyboard 174 may be used. Specifically, re-customization may be done by pressing a specific key button 174A of keyboard 174. For example, when the key "T" (touch-panel display) or "S" (software) is pressed, the same process as when "TOUCH PANEL DISPLAY GIVEN PRIORITY" button 172G is pressed may be executed. When the key "H" ( hardware) is pressed, the same process as when " HARDWARE BUTTONS GIVEN PRIORITY" button 172H is pressed may be executed. By such an 

However, reference of Sensu fails to specifically teach the feature of and a touch operation on the input regions is detected; and switch focus from the first input region to the second input region and receive input to the second input region by the numeric keys upon reception of one touch operation on the second input region while the first input region is focused.

However, this is well known in the art as evidenced by Ichiyama.  Similar to the primary reference, Ichiyama discloses displaying a software keyboard or using a hardware keyboard to enter information (same field of endeavor or reasonably pertinent to the problem).    
Ichiyama discloses and a touch operation on the input regions is detected (e.g. the invention discloses a user pressing an area on a MFP operation screen, and the detection of the touching on the areas on the MFP display, which is disclosed in ¶ [83] and [88].); and  

[0083] Then, when the user touches the set value input area in which he/she wishes to input a set value, the touched set value input area becomes selected and the display changes. Then, the first input portion is popup displayed on the screen where the user can input the set value by using the first input portion. 
[0084] Thus, the reduced operability of the conventional case in which any of the set value input areas is always selected when the set value input screen is displayed on the LCD panel portion 106 can be solved. 


switch focus from the first input region to the second input region and receive input to the second input region by the numeric keys upon reception of one touch operation on the second input region while the first input region is focused (e.g. a user can select a first portion to enter information using hardware keys.  The first portion is changed to reflect being selected.  Next, another input area that is not selected, or has a different display indication, can be selected after the first input to the first portion, which is disclosed in ¶ [79]-[83].  The user can press an area that does not have an input in order to start a software keyboard input on another area, which is disclosed in ¶ [123]-[126].  If the user enables the hardware keyboard in place of the software keyboard, this would create a scenario where the hardware keyboard is used for text input into the second input area pressed after it is determined that no set values are placed in the pressed area, which is disclosed in ¶ [126]-[129] and [130]-[134].).
[0079] In addition, the second input portion being enabled portion that the second input portion can perform an input operation as it is, and, in other words, that any operation which the user performs prior to the input operation is not needed. The second input portion being disabled portion that it is not operable as it is. Note that while the second input portion is enabled, the first input portion does not work. 
[0080] In step S02, if the second input portion is enabled (YES in step S02), the set value input area is selected in step S03, 
[0081] The processing enables the user to recognize that he/she can immediately input a set value in the set value input area for which the indication that it is selected is displayed, by operating the second input portion as it is. Yet, the touching operation to make the set value input area selected is not needed. 
[0082] On the one hand, in step S02, if the second input portion is not enabled, i.e., it is disabled (NO in step S02), all of the set value input areas are made non-selected in step S04. In this case, display of all the set value input areas is not changed. The processing enables the user to recognize that he/she cannot immediately operate the second input portion and he/she needs to touch any of the set value input areas to display the first input portion. Shortly, the processing can encourage the user to perform the touching operation. 
[0083] Then, when the user touches the set value input area in which he/she wishes to input a set value, the touched set value input area becomes selected and the display changes. Then, the first input portion is popup displayed on the screen where the user can input the set value by using the first input portion. 

[0126] In step S31, the set value input screen 201 having one or more set value input area 201e to 201g is displayed on the LCD panel portion 106. Then, if the second input portion 300 is disabled, the user touches any set value input area and the first input portion 402 is displayed on the screen. In step S32, a set value is inputted on the set value input area with the first input portion 402. 
[0127] After the input, if the hardware 10-keys 107a are switched to enabled by, for example, the user sliding the LCD 
[0128] Then, in step S34, it is checked whether any set value input area to which no set value is inputted is present or not. If the set value input area to which no set value is inputted is present (YES in step S34), in step S35, any one of the set value input areas to which no set value is inputted is made selected, and the display aspect is changed. 
[0129] If the set value input area to which no set value is inputted is not present (NO in step S34), in step S36, the set value input area to which inputting was performed immediately before with the first input portion 402, or any one of the set value input areas is made selected, and the display aspect is changed. 
[0130] FIG. 14 is a flow chart showing an operation of a still other embodiment of the present invention. In the embodiment, if the second input portion 300 is switched to disabled after inputting is performed on any of the set value input areas with the second input portion 300, all set value input areas are made non-selected. 
[0131] In FIG. 14, in step S41, the set value input screen having one or more set value input areas is displayed on the LCD panel portion 106. Then, the second input portion 300 is enabled, and in step S42, a set value is inputted in the set value input area with the second input portion. 
[0132] After the inputting, if the hardware 10-keys 107a are switched to disabled by, for example, the user sliding the LCD panel portion 106 and hiding the hardware 10-keys 107a, it is detected in step S43 that they are switched to disabled. 
[0133] Then, in step S44, all the set value input areas are made non-selected. This can encourage the user to perform the operation to touch the set value input area. 
[0134] As described in the above respective embodiments, if the second input portion 300 is enabled when the set value input screen 201 having the set value input areas 201a to 201g is displayed on the LCD panel portion 106, any one of the set value input areas becomes selected and an indication that it is selected is displayed. However, an administrator and the like of 
[0135] Generally, as shown in FIG. 15(A) and FIG. 15(B), for the set value input areas 201a, 201b, 201e to 201g which are vertically arranged, the uppermost set value display areas 201a, 201e may be selected. As shown in FIG. 15(D), if they are horizontally arranged, the leftmost set value display area 201l may be selected. As shown in FIG. 15(C), if they are arranged vertically and horizontally, the upper left set value display area 201h may be selected. This is because as an operation concept of the operating panel of the MFP 1, the design has been laid out so that setting is sequentially performed, starting from the upper left position. 

Therefore, in view of Ichiyama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of and a touch operation on the input regions is detected; and switch focus from the first input region to the second input region and receive input to the second input region by the numeric keys upon reception of one touch operation on the second input region while the first input region is focused, incorporated in the device of Sensu, in order to designate when a set value input area is selected using either the hardware or software inputs, which improves operability of the MFP device (as stated in Ichiyama ¶ [20]-[23]).  

Re claim 17: The teachings of Sensu in view of Ichiyama are disclosed above.
Sensu discloses the information processing apparatus according to claim 16, wherein the input region is a region for input of a username or a password used by the user to log in to the information processing apparatus (e.g. when the user interacts with the screen on the display and the input area of the user login, the software keyboard is visible for use; see ¶ [155]-[162] above).  

Re claim 18: The teachings of Sensu in view of Ichiyama are disclosed above.
Sensu discloses the information processing apparatus according to claim 16, wherein the information processing apparatus is an image forming apparatus configured to perform print processing (e.g. the MFP is an image forming apparatus that can print a document, which is disclosed in ¶ [57] and [58]).

[0057] The electronic equipment in accordance with the first embodiment of the present invention is an image forming apparatus as one type of image processing apparatuses. The operation console in accordance with the present invention may be applicable to an image processing apparatus or electronic equipment other than the image forming apparatus. The electronic equipment in accordance with the present embodiment may be any device provided that a plurality of operation devices (for example, hardware buttons and software buttons realized by a touch-panel display) are provided for one command and that it allows easy customization to prevent one operation device from interfering with another without necessitating special setting by the user. In this regard, the electronic equipment in accordance with the present invention always has a touch-panel display provided as an operation device. 
[0058] The image forming apparatus forms an image on a sheet of recording paper by electro-photography. The image forming apparatus includes copy mode, FAX mode (the display on the display panel is "FAX/IMAGE TRANSMISSION") and scanner mode (the display on the display panel is "DOCUMENT FILING"). The image forming apparatus may further include a network printer mode. The present invention, however, is not limited to the above, and the image forming apparatus having one or more of the copy mode, FAX mode and scanner mode may be used. Further, the printing method is not limited to electro-photography. 


Re claim 24: The teachings of Sensu in view of Ichiyama are disclosed above. 


Re claim 30: The teachings of Sensu in view of Ichiyama are disclosed above.  
Sensu discloses the information processing apparatus according to claim 16, wherein the numeric keys are hardware keys (e.g. the hardware keyboard or the numeric keypad are considered as the numeric keys, which is disclosed in [165] above and figure 9.).  

Re claim 31: The teachings of Sensu in view of Ichiyama are disclosed above.
However, Sensu fails to specifically teach the features of the information processing apparatus according to claim 16, wherein the software keyboard is displayed upon reception of a further touch operation on a focused input region.

However, this is well known in the art as evidenced by Ichiyama.  Similar to the primary reference, Ichiyama discloses displaying a software keyboard or using a hardware keyboard to enter information (same field of endeavor or reasonably pertinent to the problem).    
Ichiyama discloses wherein the software keyboard is displayed upon reception of a further touch operation on a focused input region (e.g. the user can select a region for input by the software keyboard by pressing on the area by a touch.  The user can disable the software keyboard and enable the hardware keyboard input.  Lastly, the 

Therefore, in view of Ichiyama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the software keyboard is displayed upon reception of a further touch operation on a focused input region, incorporated in the device of Sensu, in order to designate with multiple touches or operations when a set value input area is selected using either the hardware or software inputs, which improves operability of the MFP device (as stated in Ichiyama ¶ [20]-[23]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyamoto discloses entering information on a MFP via software or hardware keys.
Watkins disclose interacting with a display to activate a software keyboard.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672